Appeal by defendant from an order of the Supreme Court, Queens County, dated May 15, 1975, which denied his motion to remit a forfeiture of bail. Order affirmed, without costs or disbursements, with leave to renew the motion at Criminal Term. Under the circumstances, the motion was properly denied. However, in light of certain documentation referred to for the first time in appellant’s brief, leave to renew the motion at Criminal Term has been granted. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.